           Case 1:18-cv-00347-JLT Document 24 Filed 04/29/20 Page 1 of 2


1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9
                                    EASTERN DISTRICT OF CALIFORNIA
10
11   ARTURO SANCHEZ,                                        Case No.: 1:18-CV-0347- JLT
12                   Plaintiff,                             ORDER TO THE PARTIES TO SHOW CAUSE
13           v.                                             WHY SANCTIONS SHOULD NO TBE
                                                            IMPOSED FOR THEIR FAILURE TO
14   COUNTY OF KERN, et al.                                 PROSECUTE THIS ACTION AND COMPLY
                                                            WITH COURT ORDERS
15                   Defendants.
16
17           In early November 2019, the parties reported they had come to a tentative settlement. (Doc. 22

18   at 2). Counsel requested the Court modify the case schedule to allow time for the Board of Supervisors

19   to consider the settlement without the need of continuing discovery efforts during the interval. Id. The

20   Court granted the request. (Doc. 23)

21           Since that time, the parties have filed nothing with the Court indicating settlement of the case

22   has occurred. Despite that the pretrial conference is scheduled for May 4, 2020, the parties have failed

23   also to file their joint pretrial statement. Thus, the Court ORDERS:

24           1.      No later than May 8, 2020, the parties and counsel SHALL show cause in writing why

25   sanctions should not be imposed for their failure to prosecute this action and to follow the orders of the

26   Court—specifically, the requirement to file a notice of settlement and settlement documents in a timely

27   fashion, assuming he case has settled, or to file their joint pretrial statement. Alternatively, they may

28   file a stipulated dismissal;

                                                        1
         Case 1:18-cv-00347-JLT Document 24 Filed 04/29/20 Page 2 of 2


1         2.    The pretrial conference is VACATED and will be reset only if needed.

2
3    IT IS SO ORDERED.

4      Dated:   April 28, 2020                          /s/ Jennifer L. Thurston
5                                                UNITED STATES MAGISTRATE JUDGE

6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
